DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                           ADAM TWINLEY,
                             Appellant,

                                    v.

                        MARY JANE TWINLEY,
                             Appellee.

                              No. 4D18-1090

                           [August 16, 2018]

   Appeal of a non-final order from the Circuit Court for the Nineteenth
Judicial Circuit, Martin County; Michael J. McNicholas, Judge; L.T. Case
No. 16-693DR.

  Linda Elise Capobianco of Stone & Capobianco PL, Stuart, for
appellant.

  No appearance for appellee.

PER CURIAM.

  Affirmed.

TAYLOR, DAMOORGIAN and KLINGENSMITH, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.